Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received November 1st, 2022.  Claims 1-29 and 59-132 have been canceled.  Claims 30-32, 42-43, 46, 49-52, 56, and 133-134 have been amended. Claims 30-58, 133-134 have been entered and are presented for examination.
Response to Arguments
Applicant’s arguments, filed October 14th, 2022, have been fully considered, but deemed moot in view of the new grounds of rejection which have been necessitated by Applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30-31, 36-48, 50-51, 54-58, 133-134 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 10,454,534) in view of Chen et al. (US 2010/0272000).
Regarding claims 30, 42, 50, 133-134, Lee et al. discloses an apparatus for wireless communication at a first access point (AP) (see Figure 1 [wireless devices in communication with at least three APs]), comprising: a first interface (column 2, lines 45-47 [receiving at the master AP]); a second interface (column 2, lines 45-47 [transmitting at the master AP]); and a wireless modem (column 19, lines 28-50 [processor for implementing the method]), wherein the wireless modem is configured to: output via the second interface for transmission to a second AP and during a first portion of a transmission opportunity, a request to participate in a multi-user transmission during a second portion of the transmission opportunity (Fig. 4A Col 6 lines 1-7 The master AP sequentially transmits a Clear to Send (CTS)-Poll frame to the APs designated in the IA-RTS frame.) Fig. 4F shows the second AP in communication with a corresponding station in the IA transmission group during a second portion of the transmission opportunity.); obtain, via the first interface, an indication of intent to participate in the multi-user transmission received from the second AP during the first portion of the transmission opportunity (see Figure 4B, APs send out CTS), wherein the indication of intent is for the second portion of the transmission opportunity, the indication of intent including a resource request of the second AP for participation in the multi-user transmission (see Figure 4B [CTS indicates the AP wishes to transmit and resources need to be allocated]); output, via the second interface for transmission during an initial period of the second portion of the transmission opportunity, a trigger signal to the second AP indicating a resource assignment that triggers generation of a preamble at the second AP (column 7, lines 57-62 [ [master AP obtains a channel and sends in the RTS in the BW field]), and provide data for transmission, in conjunction with the second AP and during the second portion of the transmission opportunity, as part of the multi-user transmission (see Figure 4E [RTS/CTS]).
Lee et al. discloses IA-CTS comprises BW field which is transmitted to and determined based on IA-RTS (column 10 lines 35-40), but does not disclose the preamble indicating a control channel [for the AP to use to communicate with one or more stations associated with the second AP during the multi-user transmission (intended use)].
However, Chen et al. discloses BS 211a sets an indicator 31a in the preamble (i.e., the control channel allocation) 31 (paragraph 0041) showing indicating a control channel in the preamble is known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the BW field of Lee et al. can be used to indicate a control channel in the preamble.  The motivation for this is to enable the receiver to determine the control channel. 
Regarding claim 31, Lee et al. further discloses wherein the wireless modem is further configured to: configure the trigger signal to indicate that channel sounding is to be performed between transmission of the trigger signal and a beginning of the multi-user transmission; and perform a channel sounding procedure between the first AP and one or more stations associated with the first AP during the channel sounding (column 4, lines 52-59 [after APs to participate in transmission using IA (hereinafter, “participant AP”) are determined, each participant AP performs sounding and receives feedback on channel information in each BSS. Here, stations (STAs) belonging to each AP feed channel status information on not only the AP of a BSS that the STAs belong to but also other APs participating in IA back to the AP of the BSS of the STAs.]).
Regarding claim 36, Lee et al. further discloses wherein the wireless modem is further configured to: obtain access to a channel of a shared radio frequency spectrum band for the transmission opportunity (see Figure 4B).
Regarding claims 37, 54, Lee et al. further discloses wherein the request to participate further indicates at least one of a duration of the transmission opportunity (see Figure 5A [Duration]), an available bandwidth for the multi-user transmission, an available spatial dimension for the multi-user transmission, a configuration for the second AP to transmit the indication of intent, a scheduling for the second AP to transmit the indication of intent, a transmission direction for the multi-user transmission, an allowable interference level for the first AP, an identifier of the second AP, an identifier for a group of APs participating in the multi-user transmission, a transmit power of the first AP, or a combination thereof.
Regarding claims 38, 55, Lee et al. further discloses wherein the indication of intent is obtained via the first interface in at least one of a simultaneous transmission, a scheduled transmission, or a polled transmission from the second AP and one or more additional APs participating in the multi-user transmission (see Figure 4B [CTS Poll]).
	Regarding claims 39, 56, Lee et al. further disclose wherein the indication of intent further indicates a channel power measurement request for one or more stations to measure a channel power using the trigger signal (column 4, lines 52-59 [after APs to participate in transmission using IA (hereinafter, “participant AP”) are determined, each participant AP performs sounding and receives feedback on channel information in each BSS. Here, stations (STAs) belonging to each AP feed channel status information on not only the AP of a BSS that the STAs belong to but also other APs participating in IA back to the AP of the BSS of the STAs.]).
Regarding claims 40, 57, Lee et al. further discloses wherein the trigger signal further indicates at least one of a guard interval duration for the multi-user transmission (see Figure 5A [Expected Transmission Duration]), a preamble configuration for the multi-user transmission, a transmission direction for the multi-user transmission, an allowable interference level for the first AP, an indication of a channel sounding stage between the trigger signal and a beginning of the multi-user transmission, or a combination thereof.
	Regarding claims 41, 58, Lee et al. further suggests wherein the set of one or more resources comprise at least one of a time resource, a frequency resource, a spatial dimension resource, an orthogonal resource, or a combination thereof (inherent, the resources can be time and/or frequency resources).
Regarding claim 43, Lee et al. further suggest wherein the wireless modem is further configured to: output via the second interface for transmission, in a single protocol data unit, the indication of intent to participate to the first AP and each of one or more stations associated with the second AP that are participating in the multi-user transmission (column 4, lines 4-45 [APs and STAs in the NDP]).
Regarding claim 44, Lee et al. further discloses wherein the single protocol data unit indicates an identifier for each of the one or more stations (column 4, lines 4-45 [APs and STAs in the NDP]).
Regarding claim 45, Lee et al. further suggest wherein the single protocol data unit indicates a channel power measurement request for one or more stations to measure a channel power using the trigger signal (column 4, lines 4-45 [APs and STAs in the NDP]).
	Regarding claim 46, Lee et al. further discloses wherein the wireless modem is further configured to: output, via the second interface, for transmission in a first protocol data unit, the indication of intent to participate to the first AP (see Figure 4C [AP Poll]); and output, via the second interface, for transmission in a second protocol data unit, the indication of intent to participate to each of one or more stations associated with the second AP that are participating in the multi-user transmission (see Figure 4C [NDP]).
	Regarding claim 47, Lee et al. further discloses wherein the second protocol data unit indicates an identifier for each of the one or more stations (see Figure 4C [NDP includes STA Info]).
	Regarding claim 48, Lee et al. further discloses wherein the second protocol data unit indicates a channel power measurement request for the one or more stations to measure a channel power using the trigger signal (column 4, lines 52-59 [after APs to participate in transmission using IA (hereinafter, “participant AP”) are determined, each participant AP performs sounding and receives feedback on channel information in each BSS. Here, stations (STAs) belonging to each AP feed channel status information on not only the AP of a BSS that the STAs belong to but also other APs participating in IA back to the AP of the BSS of the STAs.]).
	Regarding claim 51 Lee et al. further discloses wherein the wireless modem is further configured to: decode the trigger signal to determine that channel sounding is to be performed between reception of the trigger signal and a beginning of the multi-user transmission; and perform a channel sounding procedure between the second AP and one or more stations associated with the second AP during the channel sounding (see Figure 4C and column 4, lines 52-59 [after APs to participate in transmission using IA (hereinafter, “participant AP”) are determined, each participant AP performs sounding and receives feedback on channel information in each BSS. Here, stations (STAs) belonging to each AP feed channel status information on not only the AP of a BSS that the STAs belong to but also other APs participating in IA back to the AP of the BSS of the STAs.]).

Allowable Subject Matter
Claims 32-35, 49-50, 52-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465